Exhibit 10(ww)
iCAD, INC.

RESTRICTED STOCK AGREEMENT
To:
Date of Award:
This Agreement evidences the award to you on                      (the “Award
Date”) of                      shares (the “Shares”) of common stock, $.01 par
value (“Common Stock”), of iCAD, Inc., a Delaware corporation (the “Company”),
pursuant to the Company’s 2007 Stock Incentive Plan (the “Plan”), subject to
certain restrictions specified below in Restrictions and Forfeiture. (While
subject to the Restrictions, this Agreement refers to the Shares as “Restricted
Shares”.)
During the period commencing on the Award Date and terminating on
                     (the “Restricted Period”), except as otherwise provided
herein, the Shares may not be sold, assigned, transferred, pledged, or otherwise
encumbered and are subject to forfeiture (the “Restrictions”).
Except as set forth below, the Restricted Period with respect to the Shares will
lapse in accordance with the vesting schedule set forth below (the “Vesting
Schedule”). Subject to the restrictions set forth in the Plan, the administrator
of the Plan (as determined pursuant to Section 2 of the Plan) (the
“Administrator”) shall have the authority, in its discretion, to accelerate the
time at which any or all of the Restrictions shall lapse with respect to any
Shares subject thereto, or to remove any or all of such Restrictions, whenever
the Administrator may determine that such action is appropriate by reason of
changes in applicable tax or other laws, or other changes in circumstances
occurring after the commencement of the Restricted Period.
In addition to the terms, conditions, and restrictions set forth in the Plan,
the following terms, conditions, and restrictions apply to the Restricted
Shares:

     
Restrictions and Forfeiture
  You may not sell, assign, pledge, encumber, or otherwise transfer any interest
in the Restricted Shares until the dates set forth in the Vesting Schedule, at
which point the Restricted Shares will be referred to as “Vested.”

 

 



--------------------------------------------------------------------------------



 



     
Vesting Schedule
 
Assuming you provide Continuous Service (as defined in herein) as an employee of
the Company or a Subsidiary (as defined in the Plan) of the Company, all
Restrictions will lapse on the Restricted Shares on the Vesting date or Vesting
dates set forth in the schedule below for the applicable grant of Restricted
Shares and they will become Vested. In addition, notwithstanding the foregoing,
Section 5.4.4(ii) of your employment agreement with the Company provides for the
vesting of any then remaining unvested Restricted Shares under certain
circumstances within a specified period after the occurrence of a Change in
Control (as defined, for purposes of this Award in Section 5.4.4(i) of your
employment agreement).

      Vesting Schedule Vesting Date   Number of Restricted Shares that Vest
 
   

     
Continuous Service
 
“Continuous Service,” as used herein, means the absence of any interruption or
termination of your service as an employee of the Company or any Subsidiary
(other than a termination by the Company of your service as an employee of the
Company or any subsidiary of the Company without “Cause” or a termination by you
for “Good Reason” as such terms are defined in your employment agreement with
the Company). If you are employed by a Subsidiary of the Company, your
employment shall be deemed to have terminated on the date your employer ceases
to be a Subsidiary of the Company, unless you are on that date transferred to
the Company or another Subsidiary of the Company. Service shall not be
considered interrupted in the case of sick leave, military leave or any other
leave of absence approved by the Company or any then Subsidiary of the Company.
Your employment shall not be deemed to have terminated if you are transferred
from the Company to a Subsidiary of the Company, or vice versa, or from one
Company Subsidiary to another Company Subsidiary.

 

Page 2 of 9



--------------------------------------------------------------------------------



 



     
Share Certificates
 
The Company will, at its option either (i) delay the issuance of certificates
representing the Shares (or portion thereof) until the Shares become Vested or
(ii) will cause the Shares to be issued in book-entry form or will issue a
certificate (or certificates) in your name with respect to the Shares, and will
hold any such certificate (or certificates) on deposit for your account or cause
the book-entry not to be credited as to free from restrictions on your account
until the expiration of the Restricted Period with respect to the Shares
represented thereby. Any such certificate (or certificates) issued prior to the
end of the Restricted Period will contain substantially the following legend:
 
   
 
 
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture and
restrictions on voting) contained in the 2007 Stock Incentive Plan of the
Company and a Restricted Stock Agreement, copies of which are on file in the
office of the Secretary of the Company.
 
   
Additional
Conditions to Issuance
of Stock Certificates
 
You will not receive the certificates representing the Restricted Shares:


 
 
(a) During any period of time in which the Company deems that the issuance of
the Shares may violate a federal, state, local, or foreign law, rule or
regulation, or any applicable securities exchange or listing rule or agreement,
or may cause the Company to be legally obligated to issue or sell more shares
than the Company is legally entitled to issue or sell;
 
   
 
 
(b) Until you have paid or made suitable arrangements to pay (i) all federal,
state, local and foreign tax withholding required by the Company in connection
with the issuance or the vesting of the Shares and (ii) the employee’s portion
of other federal, state, local and foreign payroll and other taxes due in
connection with the issuance or the vesting of the Shares; or
 
   
 
 
(c) Until the Company has received a medallion guaranteed stock power or stock
powers in favor of the Company executed by you.
 
   
Cash Dividends
 
Cash dividends, if any, paid on the Restricted Shares shall be held by the
Company for your account and paid to you upon the expiration of the Restricted
Period, except as otherwise determined by the Administrator. All such withheld
dividends shall not earn interest, except as otherwise determined by the
Administrator. You will not receive withheld cash dividends on any Restricted
Shares which are forfeited and all such cash dividends shall be forfeited along
with the Restricted Shares which are forfeited.
 
   
 
 
Prior to vesting, you will have no voting rights with respect to any Restricted
Shares that have not Vested.

 

Page 3 of 9



--------------------------------------------------------------------------------



 



     
Voting Rights
Tax Withholding
 
Unless you make an election under Section 83(b) of the Internal Revenue Code of
1986, as amended (the “Code”) and pay taxes in accordance with that election,
you will be taxed on the Shares as they become Vested and must arrange to pay
the taxes on this income. If the Administrator so determines, arranging for
paying the withholding taxes may include your surrendering Shares that otherwise
would be released to you upon becoming Vested or your surrendering Shares you
already own. The fair market value of the Shares you surrender, determined as of
the date when taxes would otherwise been withheld in cash, will be applies as a
credit against the withholding taxes.
 
   
 
 
The Company shall have the right to withhold from your compensation an amount
sufficient to fulfill its or its Subsidiary’s obligations for any applicable
withholding and employment taxes. Alternatively, the Company may require you to
pay to the Company the amount of any taxes which the Company is required to
withhold with respect to the Shares, or, in lieu thereof, to retain without
notice a sufficient number of Shares to cover the amount required to be
withheld. The Company may withhold from any cash dividends paid on the
Restricted Shares an amount sufficient to cover employment and withholding taxes
owed as a result of the dividend payment. The Company’s method of satisfying its
withholding obligations shall be solely in the discretion of the Administrator,
subject to applicable federal, state, local and foreign laws. The Company shall
have a lien and security interest in the Shares and any accumulated dividends to
secure your obligations hereunder.
 
   
Tax
Representations
 
You hereby represent and warrant to the Company as follows:


 
 
(a) You have reviewed with your own tax advisors the federal, state, local and
foreign tax consequences of this award and the transactions contemplated by this
Agreement. You are relying solely on such advisors and not on any statements or
representations of the Company or any of its employees or agents.
 
   
 
 
(b) You understand that you (and not the Company) shall be responsible for your
own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement. You understand that Section 83 of
the Code taxes (as ordinary income) the fair market value of the Shares as of
the date any “restrictions” on the Shares lapse. To the extent that an award
hereunder is not otherwise an exempt transaction for purposes of Section 16(b)
of the Securities Exchange Act of 1934, as amended (the “1934 Act”), with
respect to officers, directors and 10% shareholders subject to Section 16 of the
1934 Act, a “restriction” on the Shares includes for these purposes the period
after the award of the Shares during which such officers, directors and 10%
shareholders could be subject to suit under Section 16(b) of the 1934 Act.
Alternatively, you understand that you may elect to be taxed under Section 83(b)
of the Code at the time the Shares are awarded rather than when the restrictions
on the Shares lapse, or the Section 16(b) period expires, by filing an election
under Section 83(b) of the Code with the Internal Revenue Service within thirty
(30) days from the date of the award.

 

Page 4 of 9



--------------------------------------------------------------------------------



 



     
 
 
YOU HEREBY ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY AND NOT THE COMPANY’S
TO FILE TIMELY THE ELECTION AVAILABLE TO YOU UNDER SECTION 83(B) OF THE CODE,
EVEN IF YOU REQUEST THAT THE COMPANY OR ITS REPRESENTATIVES MAKE THIS FILING ON
YOUR BEHALF
.
 
   
Securities Law
Representations
 
The following two paragraphs shall be applicable if, on the date of issuance of
the Restricted Shares, no registration statement and current prospectus under
the Securities Act of 1933, as amended (the “1933 Act”), covers the Shares, and
shall continue to be applicable for so long as such registration has not
occurred and such current prospectus is not available:
 
   
 
 
(a) You hereby agree, warrant and represent that you will acquire the Shares to
be issued hereunder for your own account for investment purposes only, and not
with a view to, or in connection with, any resale or other distribution of any
of such shares, except as hereafter permitted. You further agree that you will
not at any time make any offer, sale, transfer, pledge or other disposition of
such Shares to be issued hereunder without an effective registration statement
under the 1933 Act, and under any applicable state securities laws or an opinion
of counsel acceptable to the Company to the effect that the proposed transaction
will be exempt from such registration. You agree to execute such instruments,
representations, acknowledgments and agreements as the Company may, in its sole
discretion, deem advisable to avoid any violation of federal, state, local or
foreign law, rule or regulation, or any securities exchange rule or listing
agreement.
 
   
 
 
(b) The certificates for Shares to be issued to you hereunder shall bear
substantially the following legend:

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under applicable state securities laws.
The shares have been acquired for investment and may not be offered, sold,
transferred, pledged or otherwise disposed of without an effective registration
statement under the Securities Act of 1933, as amended, and under any applicable
state securities laws or an opinion of counsel acceptable to the Company that
the proposed transaction will be exempt from such registration.”

 

Page 5 of 9



--------------------------------------------------------------------------------



 



     
Stock Dividend, Stock Split and Similar Capital Changes
 
In the event of any change in the outstanding shares of the Common Stock of the
Company by reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Administrator deems in its sole discretion to be similar
circumstances, the number and kind of shares subject to this Agreement shall be
appropriately adjusted in a manner to be determined in the sole discretion of
the Administrator, whose decision shall be final, binding and conclusive in the
absence of clear and convincing evidence of bad faith. Any shares of Common
Stock or other securities received, as a result of the foregoing, by you with
respect to the Restricted Shares shall be subject to the same restrictions as
the Restricted Shares, the certificate or other instruments evidencing such
shares of Common Stock or other securities shall be legended and deposited with
the Company as provided above with respect to the Restricted Shares, and any
cash dividends received with respect to such shares of Common Stock or other
securities shall be accumulated as provided above with respect to the Restricted
Shares.
 
   
Non-Transferability
 
Restricted Shares are not transferable.
 
   
No Effect on
Employment
 
Except as otherwise provided in your employment agreement with the Company,
nothing herein shall modify your status as an at-will employee of the Company or
any of its Subsidiaries. Further, nothing herein guarantees you employment for
any specified period of time. This means that, except as provided in the
Employment Agreement, either you or the Company or any of its Subsidiaries may
terminate your employment at any time for any reason, with or without cause, or
for no reason. You recognize that, for instance, you may terminate your
employment or the Company or any of its Subsidiaries may terminate your
employment prior to the date on which your Shares become vested.
 
   
No Effect on
Corporate
Authority
 
You understand and agree that the existence of this Agreement will not affect in
any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
other stocks with preferences ahead of or convertible into, or otherwise
affecting the common shares or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

 

Page 6 of 9



--------------------------------------------------------------------------------



 



     
Arbitration
 
Any dispute or disagreement between you and the Company with respect to any
portion of this Agreement or its validity, construction, meaning, performance or
your rights hereunder shall, unless the Company in its sole discretion
determines otherwise, be settled by arbitration, at a location designated by the
Company, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association or its successor, as amended from time to time. However,
prior to submission to arbitration you will attempt to resolve any disputes or
disagreements with the Company over this Agreement amicably and informally, in
good faith, for a period not to exceed two weeks. Thereafter, the dispute or
disagreement will be submitted to arbitration. At any time prior to a decision
from the arbitrator(s) being rendered, you and the Company may resolve the
dispute by settlement. You and the Company shall equally share the costs charged
by the American Arbitration Association or its successor, but you and the
Company shall otherwise be solely responsible for your own respective counsel
fees and expenses. The decision of the arbitrator(s) shall be made in writing,
setting forth the award, the reasons for the decision and award and shall be
binding and conclusive on you and the Company. Further, neither you nor the
Company shall appeal any such award. Judgment of a court of competent
jurisdiction may be entered upon the award and may be enforced as such in
accordance with the provisions of the award.
 
   
Governing Law
 
The laws of the State of Delaware will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws.
 
   
Notices
 
Any notice you give to the Company must be in writing and either hand-delivered
or mailed to the office of the Chief Executive Officer of the Company. If
mailed, it should be addressed to the Chief Executive Officer of the Company at
its then main headquarters. Any notice given to you will be addressed to you at
your address as reflected on the personnel records of the Company. You and the
Company may change the address for notice by like notice to the other. Notice
will be deemed to have been duly delivered when hand-delivered or, if mailed, on
the day such notice is postmarked.
 
   
Agreement Subject to Plan; Entire Agreement
 
This Agreement shall be subject to the terms of the Plan in effect on the date
hereof, which terms are hereby incorporated herein by reference and made a part
hereof. This Agreement constitutes the entire understanding between the Company
and you with respect to the subject matter hereof and no amendment, supplement
or waiver of this Agreement, in whole or in part, shall be binding upon the
Company unless in writing and signed by the Chief Executive Officer/President of
the Company
 
   
Conflicting Terms
 
Wherever a conflict may arise between the terms of this Agreement and the terms
of the Plan in effect on the date hereof, the terms of the Plan will control.

 

Page 7 of 9



--------------------------------------------------------------------------------



 



Please sign the attached acknowledgment of this Restricted Stock Agreement and
return it to the Company’s Secretary, thereby indicating your understanding of
and agreement with its terms and conditions.

            iCAD, INC.
      By:           Name:           Title:      

 

Page 8 of 9



--------------------------------------------------------------------------------



 



         

ACKNOWLEDGMENT
I hereby acknowledge receipt of a copy of the Plan. I hereby represent that I
have read and understood the terms and conditions of the Plan and of the
Restricted Stock Agreement. I hereby signify my understanding of, and my
agreement with, the terms and conditions of the Plan and of the Restricted Stock
Agreement. I agree to accept as binding, conclusive, and final all decisions or
interpretations of the Administrator concerning any questions arising under the
Plan with respect to this Restricted Stock Agreement. I accept this Restricted
Stock Agreement in full satisfaction of any previous written or oral promise
made to me by the Company or any of its Subsidiaries with respect to option or
stock grants.
Date:                                         

     
 
                                          

 

Page 9 of 9